Exhibit 99.1 IAMGOLD announces investment in Bellhaven Copper and Gold Inc. in Colombia TSX: IMG NYSE: IAG All amounts in Canadian dollars unless otherwise indicated. TORONTO, Nov. 8, 2011 /CNW/ - IAMGOLD Corporation ("IAMGOLD" or the "Company") today announced that, as a result of a subscription to a private placement, it has acquired 11,000,000 units (each a "Unit") of Bellhaven Copper and Gold Inc. ("Bellhaven"), at the price of $0.55 per Unit, for a total amount of $6,050,000 (the "Subscription"). Each Unit is comprised of one common share and one-half of a common share purchase warrant (each full warrant a "Warrant"), with each Warrant entitling IAMGOLD to purchase one common share for $0.65 for up to 36 months from the date of issuance. IAMGOLD's ownership of 11,000,000 common shares of Bellhaven represents approximately 10.4% of the outstanding common shares. If IAMGOLD were to exercise the 5,500,000 common share purchase Warrants, it would own 16,500,000 common shares of Bellhaven, or approximately 14.8% of the outstanding common shares. IAMGOLD's President and Chief Executive Officer, Steve Letwin said, "I've had good experiences in Colombia, and Bellhaven's La Mina Gold (copper) discovery is a quality project. We like the work Bellhaven has completed to date and look forward to future results. Our investment in Bellhaven is typical of those that have the potential to add significant value to shareholders in the years to come. We hope to do more transactions like this, which together with expansion opportunities at our existing mines, continued exploration work and potentially larger acquisitions underpin a unique growth story at IAMGOLD." IAMGOLD and Bellhaven have agreed on both technical and social responsibility programs to be implemented at Bellhaven's La Mina Project. These programs will be funded for the most part by the proceeds of the placement. In addition, in connection with its subscription, IAMGOLD has certain anti-dilution rights in the event that Bellhaven conducts further financings. The common shares and Warrants to purchase common shares of Bellhaven acquired today by IAMGOLD were acquired for investment purposes. IAMGOLD does not have any present intention to acquire ownership of, or control or direction over, additional securities of Bellhaven. It is the intention of IAMGOLD to evaluate its investment in Bellhaven on a continuing basis, and such holdings may be increased (including increases resulting from the exercise of the Warrants) or decreased in the future. Forward Looking Statement This news release contains forward-looking statements. All statements, other than of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding the estimation of mineral resources, exploration results, potential mineralization, potential mineral resources and mineral reserves) are forward-looking statements. Forward-looking statements are generally identifiable by use of the words "potential", "hope", "should", "continue", "expect", "anticipate", "estimate" or "believe" or other variations on these words or comparable terminology.
